Name: 1999/782/EC, ECSC, Euratom: Decision of the representatives of the Governments of the Member States of 24 November 1999 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: 1999-12-02

 Avis juridique important|41999D07821999/782/EC, ECSC, Euratom: Decision of the representatives of the Governments of the Member States of 24 November 1999 appointing a judge to the Court of Justice of the European Communities Official Journal L 307 , 02/12/1999 P. 0057 - 0057DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATESof 24 November 1999appointing a judge to the Court of Justice of the European Communities(1999/782/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas:(1) Pursuant to Article 7 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community, and as a consequence of the death of Mr Federico Mancini, a judge should be appointed for the remaining period of Mr Federico Mancini's term of office;(2) Mr Antonio Mario La Pergola, currently Advocate-General at the Court of Justice, has agreed to be appointed to this post,HAVE DECIDED AS FOLLOWS:Article 1Mr Antonio Mario La Pergola is hereby appointed a judge at the Court of Justice of the European Communities for the period 15 December 1999 to 6 October 2000.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 24 November 1999.The PresidentA. SATULI